       Case 1:19-cv-01424-TJM-CFH Document 1 Filed 11/18/19 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK


 RICHARD LYNCH,                                     COMPLAINT
                                                    JURY TRIAL DEMANDED
                                       Plaintiff,
                                                    Civil Case No.: 1:19-cv-1424 (TJM/CFH)
                        -against-

 MTX GROUP, INC. and
 DASTAGIR NOBEL,

                                    Defendants.

       Richard Lynch (“Lynch”) brings this complaint against MTX Group, Inc. (“MTX”) and

its principal, Dastagir Nobel (“Nobel”), for MTX’s non-payment of wages and commission and

for retaliation, and alleges the following:

                                               Parties

       1.      Plaintiff Richard Lynch in an individual residing in Framingham, Middlesex

County, Massachusetts.

       2.      Defendant MTX is, upon information and belief, a New York corporation with its

principal place of business located in Albany, New York.

       3.      Dastagir Nobel is, on information and belief, the chairman and CEO of MTX and

resides in Bethlehem, New York. At all relevant times, Nobel had direct control over MTX’s

operations and in fact made decisions on behalf of MTX directly regarding the non-payment of

commissions to Lynch.

                                        Factual Allegations

       4.      Lynch has been working in the information technology sales field for more than

30 years, particularly selling to the Commonwealth of Massachusetts and state and local

government agencies in New England.
       Case 1:19-cv-01424-TJM-CFH Document 1 Filed 11/18/19 Page 2 of 7




       5.      MTX is engaged in the business of providing information technology services.

       6.      In early 2019, MTX offered Lynch the position of Regional Sales Director.

       7.      While MTX was based in New York, Lynch lived and worked in Massachusetts.

       8.      Lynch was hired by MTX to sell its technology products and services primarily to

state agencies in Massachusetts and Maine, where Lynch had years of experience and extensive

business contacts.

                                  The Employment Agreement

       9.      On or about February 12, 2019, Lynch and MTX entered into an employment

agreement (“the Employment Agreement”), attached hereto as Exhibit A.

       10.     Pursuant to the Employment Agreement, Lynch was entitled to a base salary of

$70,000 and was eligible to earn commissions of 3% or 5.5% on sales pursuant to the

Employment Agreement. See Exhibit A.

       11.     Employment Agreement Addendum C (“Addendum C”) sets forth the specific

terms of Lynch’s commission.

       12.     Addendum C provides that, with regard to “Non-RFP” sales, “[f]or the duration of

[Lynch’s] first year, the Company shall pay a 5.5% percent commission on any sales made by

[Lynch] on behalf of the Company.” See Exhibit A.

       13.     Addendum C further provides that “[f]or any RFPs won and closed, [Lynch] will

receive compensation” in the amount of 3% if Lynch “source[d], own[ed] and [led] the

response” and in the amount of 1.5% if Lynch “source[d] and own[ed] only.” See Exhibit A.

                                Lynch’s Sales on Behalf of MTX

       14.     Immediately following execution of the Employment Agreement, Lynch began

working on behalf of MTX.



                                               2
       Case 1:19-cv-01424-TJM-CFH Document 1 Filed 11/18/19 Page 3 of 7




       15.      Lynch used his extensive network of contacts and experience to secure sales,

primarily in Massachusetts and Maine.

       16.      Lynch paid for business and travel expenses, which are reimbursable by MTX.

       17.      During the first half of 2019, the following sales were closed in Lynch’s territory

as a result of his work:

             a. Massachusetts Executive Office of Education in the amount of $2,700,000;

             b. Massachusetts Executive Office of Education in the amount of $112,500;

             c. Massachusetts Executive Office of Technology Services and Security in the

                amount of $476,250;

             d. Massachusetts Executive Office of Technology Services and Security in the

                amount of $110,000;

             e. Maine Housing in the amount of $42,060; and

             f. Maine Department of Economic and Community Development in the amount of

                $25,000.

       18.      Lynch caused MTX to obtain a total of $3,575,810 in sales in his first five months

with MTX, putting him well above the $2,000,000 first year quota goal set forth in the

Employment Agreement.

       19.      Each of the Massachusetts sales and the Maine Department of Economic and

Community Development sale were “non-RFP” sales under the Employment Agreement and

entitled Lynch to a commission of 5.5% of $3,423,750 in sales, totaling $188,306.25.

       20.      The Maine Housing sale was an “RFP” and entitled Lynch to a commission of 3%

of $42,060, totaling $1,261.80.




                                                 3
        Case 1:19-cv-01424-TJM-CFH Document 1 Filed 11/18/19 Page 4 of 7




               MTX’s Termination of Lynch and Its Failure to Pay His Compensation

        21.     In June 2019, Lynch was informed that MTX would not be paying commission on

his sales.

        22.     On June 21, 2019, Lynch sent an email to MTX management stating he was

entitled to commission on more than $3.4 million in sales.

        23.     Lynch attached to that email the compensation plan from the Employment

Agreement.

        24.     Just days later, in early July 2019, MTX terminated Lynch’s employment without

any explanation or reason.

        25.     Prior to that time, Lynch had received no complaints or criticisms about his work

at MTX.

                                        COUNT I
              Non-Payment of Wages in Violation of New York Labor Law §191-C

        26.     Section 191-c(1) of New York’s Labor Law provides that “[w]hen a contract

between a principal and a sales representative is terminated, all earned commissions shall be paid

within five business days after termination or within five business days after they become due in

the case of earned commissions not due when the contract is terminated.”

        27.     MTX owes Lynch at least $189,568.05 in commissions.

        28.     Section 191-c(3) of New York’s Labor Law provides that “[a] principal who fails

to comply with the provisions of this section concerning timely payment of all earned

commissions shall be liable to the sales representative in a civil action for double damages [and

the] prevailing party in any such action shall be entitled to an award of reasonable attorney’s

fees, court costs, and disbursements.”




                                                 4
       Case 1:19-cv-01424-TJM-CFH Document 1 Filed 11/18/19 Page 5 of 7




       29.     MTX and Nobel violated Section 191-c(1) by failing to pay Lynch his earned

commission within five days of the terminations of his employment.

       30.     Pursuant to Section 191-c(3), MTX and Nobel are liable to Lynch for double

damages, attorney’s fees and costs.

                                      COUNT II
                 Non-Payment of Wages in Violation of Mass. Gen. L. c. 149

       31.     Lynch repeats all of the foregoing allegations as if fully set forth herein.

       32.     The parties had a valid employment contract which required MTX to pay Lynch

a base salary of $70,000 as well as commission on sales.

       33.     To date, MTX has failed to pay Lynch any commission, despite his closing more

than $3.4 million in accounts.

       34.     MTX owes Lynch at least $189,568.05 in commissions.

       35.     Lynch has obtained a “Private Right to Sue” from the Massachusetts Attorney

General.

       36.     The Massachusetts Wage Act, M.G.L. c. 149, §148, requires employers to pay

terminated employees within six days of the termination of the pay period.

       37.     Section 148 further provides that it shall apply to the payment of commissions.

       38.     As a result of its failure to pay the commissions earned by Lynch within the

required time, MTX has violated the M.G.L. c. 149, §148.

       39.     Pursuant to the Wage Act, MTX and Nobel are liable for three times the

commission and attorneys’ fees.

                                           COUNT III
                                           Retaliation

       40.     Lynch repeats all of the foregoing allegations as if fully set forth herein.



                                                 5
        Case 1:19-cv-01424-TJM-CFH Document 1 Filed 11/18/19 Page 6 of 7




        41.        Lynch’s email to MTX management explaining that he was entitled to unpaid

commission constitutes protected conduct.

        42.        MTX was aware of the email sent to its management.

        43.        Lynch suffered an adverse action when his employment was terminated by MTX

just days later.

        44.        Lynch’s termination by MTX was causally connected to his questioning the non-

payment of his commission.

                                              COUNT IV
                                           Breach of Contract

        45.        Lynch repeats all of the foregoing allegations as if fully set forth herein.

        46.        The parties entered into a valid contractual relationship when they executed the

Employment Agreement.

        47.        Lynch performed his obligations under the contract.

        48.        MTX breached the contractual relationship by failing to pay Lynch the

commission to which he was entitled.

        49.        MTX’s conduct caused Lynch damage.

                                            COUNT V
                         Breach of Covenant of Good faith and Fair Dealing

        50.        Lynch repeats all of the foregoing allegations as if fully set forth herein.

        51.        The parties entered into a valid contractual relationship when they executed the

Employment Agreement.

        52.        In every contract is implied a covenant of good faith and fair dealing.

        53.        Lynch performed his obligations under the contract.




                                                     6
       Case 1:19-cv-01424-TJM-CFH Document 1 Filed 11/18/19 Page 7 of 7




       54.     MTX refused to honor Lynch’s sales, claiming that he was not entitled to

commissions for reasons that were unjustified and made solely to deprive Lynch of the

commissions due under the contract.

       55.     MTX’s conduct caused Lynch damage.

WHEREFORE, Lynch demands Judgment in his favor and an award of damages on all counts;

an award of double or treble damages plus attorney’s fees and costs; pre-judgment and post-

judgment interest; and such other relief as the Court deems just and appropriate.



                                                     Respectfully submitted,

                                                     GARDNER & ROSENBERG P.C.

                                                     /s/Nicholas J. Rosenberg
                                                     Nicholas J. Rosenberg
                                                     Bar Roll No. 701440
                                                     One State Street, Fourth Floor
                                                     Boston, MA 02109
                                                     Tel: 617-390-7570
                                                     nick@gardnerrosenberg.com

                                                     Attorneys for Plaintiff Richard Lynch


Dated: November 18, 2019




                                                7
